Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 18, 2022

The Court of Appeals hereby passes the following order:

A22A1215. PSF REO, LLC v. FLOURISH HOME INVESTORS, INC.

      The trial court entered a default judgment against PSF REO, LLC as to liability
in a case filed by Flourish Home Investors, Inc.1 PSF REO, LLC then filed this direct
appeal. We, however, lack jurisdiction.
      “Generally, an order is final and appealable when it leaves no issues remaining
to be resolved, constitutes the court’s final ruling on the merits of the action, and
leaves the parties with no further recourse in the trial court.” Thomas v. Douglas
County, 217 Ga. App. 520, 522 (1) (457 SE2d 835) (1995). Here, although the trial
court entered default judgment against PSF REO, LLC as to liability, the court did not
award damages and specifically noted in its order that it would set a hearing for
damages. A default judgment as to liability only is not a final ruling if the issue of
damages remains pending in the trial court. See Rapid Taxi Co. v. Broughton, 244 Ga.
App. 427, 428 (1) (535 SE2d 780) (2000) (judgment is not final unless it disposes of
the entire case and a default judgment deciding liability only does not dispose of
entire controversy); Holloway v. McMichael, 151 Ga. App. 802, 802-803 (261 SE2d
747) (1979) (case not final where issue of damages reserved). In order to appeal the
order, PSF REO, LLC was required to comply with the interlocutory appeal
procedure and obtain a certificate of immediate review. See OCGA § 5-6-34 (b).




      1
          In the record, Flourish is also referred to as Flourish Home Investors, LLC.
      Because PSF REO, LLC failed to follow the requisite procedure, we lack
jurisdiction to consider this appeal, which is hereby DISMISSED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      04/18/2022
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.